ORDER

PER CURIAM.
Kurt Ponzar, Sandra Ponzar, and Erika Ponzar (the Ponzars) appeal the trial court’s grant of summary judgment in favor American National Property and Casualty Company (ANPAC) and its grant of dismissal in favor of Cornerstone Mortgage, Inc. (Cornerstone). The Ponzars raise seven points on appeal. First, the *563Ponzars allege Mrs. Ponzar’s bankruptcy discharge rendered the trial court’s order to disburse insurance proceeds to Cornerstone void. The Ponzars’ second, third, and fourth points on appeal similarly allege the trial court erred in finding their claims barred by collateral estoppel. In their fifth point on appeal, the Ponzars contend the trial court erred in finding they failed to state a claim against ANPAC for fraudulent misrepresentation. In their sixth point on appeal, the Ponzars contend the trial court erred in granting summary judgment in favor of ANPAC on their vexatious refusal to pay claim. In their seventh point on appeal, the Ponzars contend the trial court erred in granting summary judgment in favor of ANPAC on its claim to have fully enforced the terms of the mortgage clause in the policy. We find no error and affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).